Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Status of the Claims
Claims 1-23 have been cancelled in a prior communication.  Claims 24-45 are pending and under current examination.  

There is a terminal disclaimer on file for US. Serial No. 15744816, now US Patent No. 10617610.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24, line 4 recites "...a total number of said discrete nanoparticles...". This language renders the claim indefinite because it suggests that there could be greater than one “total number of said discrete nanoparticles” in the composition raising the question of whether the entire population of nanoparticles present in the composition is included in the total. Amending the claim to recite "the total" would obviate the rejection. This will not raise concerns over antecedent basis because there is inherently a total number of nanoparticles in the claimed composition.  

Claim 45, line 4 recites "...a total number of said discrete nanoparticles...". This language renders the claim indefinite because it suggests that there could be greater than one “total number of said discrete nanoparticles” in the composition raising the question of whether the entire population of nanoparticles present in the composition is included in the total. Amending the claim to recite "the total" would obviate the rejection. This will not raise concerns over antecedent basis because there is inherently a total number of nanoparticles in the claimed composition.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-29 and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Takasuka et al (JPH11166173; cited in the IDS filed on 04/18/2019; publication date: 06/22/1999; citing the English Human Translation) in view of Jang et al (Bull. Korean Chem. Soc. Vol 30, No. 12, pages 3021-3024; publication year: 2009; of record), and further in view of Schlossman et al. (US 2009/0258072; publication date: 10/15/2009; of record), Schlossman et al. (US US20090148481; publication date: 06/11/2009; of record), and Katsuyama et al. (US 6,171,580; issue date: 01/09/2001).  

Takasuka discloses an ultraviolet absorber (abstract), wherein the absorber does not cause whiteness when blended into a composition, in the form of a powder of TiZn2O4 crystals doped with 0.1 mole of Fe with respect to 1 mole of Ti.
Takasuka does not disclose particles having exactly the chemical formula Zn2Ti(1-x)FexO4 as required by the instant claims. 
Jang, in the analogous art of UV light absorbing metal oxide particles, discloses modification of optical properties of UV light active catalysts by doping and disclose that the band gap of Zn2TiO4 can be tailored by doping Fe metal ion with Ti site in the crystal lattice to form Zn2Ti(1-x)FexO4 (page 3021, left col).  
With regard to instant claims 24-26, it would have been prima facie obvious to use particles of a substance falling within the scope of the formula Zn2Ti(1-x)FexO4 in the UV protective composition disclosed by Takasuka.  One of ordinary skill in the art would have recognized that UV absorption of metal oxide powders can be optimized by doping with iron, and it would have been merely a matter of routine for one having ordinary skill in the art to optimize UV absorption of the particles by testing several doping amounts of iron into the Zn2Ti(1-x)FexO4.  Thus, one would have recognized Zn2Ti(1-x)FexO4 as suitable (see MPEP 2144.07) and also would have recognized UV absorption of Zn2Ti(1-x)FexO4 as optimizable (see MPEP 2144.05). One would have had a reasonable expectation of success because this would merely require adding the particles during the step of forming the inorganic particle-containing polymer matrix flakes thus the range in values for x, or the ratio of Ti to Fe, recited in claims 24-26 are considered prima facie obvious.  
Neither Takasuka nor Jang disclose the particle size of the crystals.
Schlossman ‘072, in the analogous art of compositions comprising metal oxide sunscreens, discloses that particles having size 5-300 nm or preferably 10-250 nm result in sunscreen compositions that are transparent in the visible range (para 0003, and 0015).  
Takasuka discloses: “In the method for producing an ultraviolet absorber of the present invention, the precipitate obtained by the liquid phase method can be used as it is as an ultraviolet absorber, but it can also be sintered. The sintering is carried out to increase the crystallinity of the composite metal oxide which is a precipitate, and is carried out to increase the stability against acids and alkalis.  The sintering temperature varies depending on the constituent components of the composite metal oxide, but is generally 300 °C or higher, and is set at a temperature at which desired crystallinity is achieved.”  (Emphasis added.)  Thus, Takasuka discloses an optional sintering (i.e. heating the metal oxide to a temperature of in the range of several hundreds of degrees Celsius).  
Katsuyama, in the analogous art of high transparency metal oxide particles for UV screening (title, abstract) discloses a zinc oxide aggregate formed by calcinating zinc carbonate.  Katsuyama notes that, in the case of zinc oxide, when the calcinating temperature is in excess of 450 ºC, zinc oxide particles are over-sintered to produce an aggregate, which lacks the desired characteristics of the invention (e.g. excellent UV screening and visible light transparency; col 5, lines 30-39).  Thus, one having ordinary skill in the art would have recognized that heating to high temperature, as disclosed by Takasuka in the optional step of sintering, may cause agglomeration that will create large aggregates that are not transparent in the visible range if the temperature is too high.  Katsuyama discloses further that powders having the desired size may be formed by methods that are generally known in the art such as using a three-roll mill, an ultrasonic crusher, a bead mill, a motor mill, a ring mill, an atomizer, and a pulverizer (col 6, lines 1-10).  Katsayuma’s zinc oxide primary particles have diameter in the range of 50-100 nm (col 6, lines 20-25).  In view of Katsayuma, one having ordinary skill in the art would have recognized that metal oxides that are calcinated (i.e. heated to very high temperatures) form agglomerates if the temperature is too high, and that these agglomerates were undesirable when one wished to form a particulate sunscreen that is transparent to light in the visible range.  In view of Katsayuma, one would also have understood that that metal oxides can be formed into nanometer sized particles by several conventional techniques.  
Schlossman ‘481, in the analogous art of compositions comprising metal oxide sunscreens, discloses that particles can be milled into smaller sizes to break up aggregates and/or break up aggregates (0065) and that a fine particle size is routinely obtainable (0067).  Schlossman discloses example primary particles having size in the tens  of nanometers ranges (table 2, page ).  In view of Schlossman, one having ordinary skill in the art would understand that primary particle size having diameter in the low hundreds or tens of nanometers would be achievable by routine methods in the art of metal oxide particulates that function as sunscreens.  
It would have been prima facie obvious to adjust the particle size in the particles of Takasuka to have a particle size falling within the range disclosed by Schlossman ‘072.  One of ordinary skill in the art would have been motivated to do so in order to provide an aesthetically pleasing sunscreen that does not cause unsightly white smears after application.  The skilled artisan would have had a reasonable expectation of success because this would merely require milling the particles by routine methods, as disclosed by Schlossman ‘481 or limiting the duration of crystal formation.  More specifically, one having ordinary skill in the art would have recognized that the heating step (referred to at para 0012 as “sintering” by Takasuka) could cause aggregation if the temperature is too high.  Takasuka discloses this step is optional.  Therefore one having ordinary skill in the art would have had expectation of success using Takasuka’s particles without the sintering step because Takasuka discloses this as a choice at para 0012.  Alternatively, one having ordinary skill in the art, wishing to increase the crystallinity of the particle by carrying out the sintering step disclosed by Takasuka, would have recognized that heating to higher temperatures could cause formation of aggregates that are larger than the size that is desired for transparency in the visible range.  Thus, the artisan of ordinary skill would have recognized temperatures as a variable that could be tested to optimize crystallinity of the particle without causing excessive aggregation.  Finally, the artisan of ordinary skill would have realized in view of both Katsuyama and Schlossman ‘481 that the agglomerates could be milled to decrease their particle size.  In view of the foregoing, one of ordinary skill in the art would have had both motivation and reasonable expectation of success in achieving the particle size recited in the instant claims.  
	With regard to instant claim 27, as noted above, Schlossman ‘072 discloses a range of particles size of 10-250 nm.  Preferably the metal oxide nanoparticles are in the range of 10-35 nm (para 0019).  This range falls within the range required by instant claim 27.  
With regard to claim 28, Schlossman ‘072 discloses that aggregates containing the metal oxide nanoparticle may be included in sunscreen compositions in amounts of from 1 to 80% by weight para 0027).  This range overlaps with the range required by instant claim 28.  See MPEP 2144.05, as noted above. 
With regard to instant claim 29, the compositions of Schlossman ‘072 are dispersions (abstract) and as such it would be obvious to disperse the particles in a dispersant. 
With regard to instant claims 35-38, these claims do not place any further structural limitations on the claimed invention.  As the combined teachings of Takasuka and Schlossman ‘072 render obvious a composition for UV protection including both cosmetic (see Schlossman ‘072: abstract) as well as coating of inanimate objects (see Takasuka para 0001, paints plastics etc.), the examiner considers them to be suitable for the intended uses recited in the instant claims.  
With regard to instant claim 39, Takasuka discloses that the particles can be used to protect from both long and short wavelength UV rays (abstract).  The examiner considers this range to overlap with the requirement for protection against both UVA and UVB.  
With regard to instant claims 40-43, Schlossman ‘072 indicates that the UV absorption may be varied depending on where attenuation is desired by adjusting particle size (para 0017).  Thus, the examiner considers it obvious to optimize the critical wavelengths as well as the AUC of the UV absorption as a function of wavelength. 
With regard to instant claim 44, Takasuka indicates that the particles may be used to protect many different objects and as such it would be prima facie obvious to coat an article with their particles, as this is the intended application.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Takasuka et al (JPH11166173; publication date: 06/22/1999; cited in the IDS filed on 04/18/2019; citing the English Human Translation), Jang et al (Bull. Korean Chem. Soc. Vol 30, No. 12, pages 3021-3024; publication year: 2009; of record), Schlossman et al. (US 2009/0258072; publication date: 10/15/2009; of record), Schlossman et al. (US US20090148481; publication date: 06/11/2009; of record), and Katsuyama et al. (US 6,171,580; issue date: 01/09/2001) as applied to claims 24-29 and 35-44 above, and further in view of Bansal (US 2013/0125910; publication date: 05/23/2013; of record).  

The relevant disclosures of Takasuka, Jang, Schlossman ‘072, Schlossman ‘481, and Katsuyama are set forth above.  Schlossman ‘072 discloses further that the nanoparticle sunscreens may be formulated into cosmetic compositions by conventional methods; however, neither reference discloses using the dispersants recited in instant claim 30. 
Bansal discloses that polyacrylic acid is known to function as a gelling agent in the art of cosmetic compositions containing metal oxide particulates (para 0069: polyacrylic acid acts as a gelling agent; abstract: the disclosure is directed towards cosmetics; para 0039: the invention contains metal oxide pigments).
It would have been prima facie obvious to formulate a sunscreen composition having Takasuka‘s nanoparticle to contain polyacrylic acid because this substance was a well-known gelling agent for sunscreen compositions at the time the instant invention was filed, and is therefore considered suitable for sunscreens (see MPEP 2144.07).  With regard to the limitation of claim 30 referring to polyacrylic acid as a dispersant, the examiner notes that gel compositions would disperse nano-scale metal oxide powders.  

Claims 31, 33, 34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Takasuka et al (JPH11166173; publication date: 06/22/1999; cited in the IDS filed on 04/18/2019; citing the English Human Translation), Jang et al (Bull. Korean Chem. Soc. Vol 30, No. 12, pages 3021-3024; publication year: 2009; of record), Schlossman et al. (US 2009/0258072; publication date: 10/15/2009; of record), Schlossman et al. (US 20090148481; publication date: 06/11/2009; of record), and Katsuyama et al. (US 6,171,580; issue date: 01/09/2001), and Bansal (US 2013/0125910; publication date: 05/23/2013; of record) as applied to claims 24-30 and 35-44 above, and further in view of Chun et al. (US 2014/0342279; publication date: 11/20/2014; of record), as evidenced by Trouve (US 2002/0045694; publication date: 04/18/2002; of record).  

The relevant disclosures of Takasuka, Jang, Schlossman ‘072, Schlossman ‘481, Katsuyama, and Bansal are set forth above.  
Schlossman discloses that metal oxide sunscreen particles having diameter in the range of low hundreds to tens of nanometers can be agglomerated into aggregates using a polymeric matrix to form clusters of metal oxide particles that retain their transparency in the visible range but do not penetrate the skin (abstract; 0003 discloses nm sized particles are transparent in the visible range but may penetrate skin posing health risks; 0004, 0014, and 0015 disclose the agglomerates in a matrix and 0031 discloses example particles formed using an agar (i.e. polysaccharide) matrix).  While agar is a thermoplastic polymer, Schlossman does not disclose that the polymer is swelled with a liquid carrier.  
Bansal discloses that cosmetic pigments, including metal oxide pigments (0039), can be dispersed within polymer matrix particles (0042) and that useful polymers for this include ethylene acrylic acid or methacrylic acid copolymers such as the Nucrel resins from DuPont (indicated at page 48 of the instant specification to be the preferred source of EAA, EMMA and EVA polymers; 0043).  
It would have been prima facie obvious to agglomerate the particles of Takasuka into a larger matrix particle formed from a thermoplastic polymer resin such as the agar disclosed by Schlossman or the thermoplastic polymers such as EAA disclosed by Bansal.  One of skill would have been motivated to do so in order to create a visibly transparent sunscreen that would not penetrate the skin.  The skilled Artisan would have had a reasonable expectation of success because methods of doing so were known in the art (e.g. Schlossman or Bansal).
None of Takasuka, Schlossman, and Bansal disclose that the thermoplastic polymer is swelled with a liquid carrier, nor do these references disclose nanoparticles dispersed with a dispersant in a polymer matrix.  
The instant specification cites Landa (WO2017/013633; cited in the IDS filed on 04/18/2019) as disclosing the method of forming the polymer matrix flakes containing zinc titanate (see page 48 of the instant specification, example 8, which indicates that Landa’s example 3 describes a method to blend the instant polymer matrix with nanoparticles and further process the mixture to obtain polymer embedded particles).  In examples 3 and 4, Landa discloses the following: 
Example 3 : Preparation of swelled polymer matrix macroparticles

25g of Nucrel® 699 polymer beads (copolymer of ethylene and methacrylic acid, having a melting point of 94°C, a softening point of 65°C, and having been found swellable according to Example 2) were added to 75g Isopar™ L (high purity synthetic isoparaffin fluid) to provide a suspension of polymer beads in oil. The suspension was placed in the double planetary mixer and heated to a temperature of about 100°C with a hot water bath circulator, and mixed for about 4 hours, until a homogeneous soft white paste of oil swelled polymer was obtained. The paste was then allowed to cool for about 12 hours at room temperature, with constant mixing. The resulting paste was further processed as described in Example 4.

Example 4: Preparation of composition comprising swelled polymer matrix macroparticles and nanoparticles UV-protective agent

4 weight portions of the swelled polymer matrix, prepared as described in Example 3 (consisting of Nucrel® 699 and Isopar™ L) were mixed with 1 weight portion of the inorganic nanoparticles of UV-protective agent prepared as described in Example 1, the nanoparticles being oil-dispersed with a dispersant. 50-100 g Isopar™ L were added to the mixture of swelled polymer matrix and inorganic nanoparticles to give a final weight of 200g.

200 g of the resulting mixture were placed in a Zirconia pot, 2,500g of Zirconia 3/32" diameter beads were added to the pot, and the pot was placed in the grinding mill.

The temperature of the pot was maintained at 25°C while the grinding mill was set to mill the contents of the pot at 700 rpm for 12 hours resulting in a composition according to the teachings herein comprising inorganic nanoparticles of UV-protective agent dispersed and embedded in the swelled polymer matrix macroparticles.

Chun, in the art of inks formed from metal oxide pigments, solves the problem of dispersing metal oxide particles in a polymeric matrix as follows:
Ethylene-based polymeric resin (Nucrel 960, which is an ethylene methacrylic acid copolymer) is suspended in ISOPAR (i.e. isoparaffin) and brought to the melting temperature of the resin under stirring until a homogeneous viscous mixture is formed.  This is cooled to form a white solid which is then pulverized into a powder.  This powder contains the isopar-swelled polymer, Nucrel 960.  The powder is subsequently blended with pigment powder to form a uniform mixture, then melted with constant stirring to form a metallic (i.e. pigment) polymer melt.  Additional ISOPAR is introduced and stirring with heat was continued until a homogeneous mixture was obtained.  Thus, Chun discloses that isoparaffin-swelled ethylene/methacrylic acid polymers may be used as thermoplastic matrices for pigment particles.  
It would have been prima facie obvious to use ethylene methacrylic acid swelled with isoparaffin as the matrix for the agglomerate disclosed by Schlossman because one of ordinary skill in the art would have recognized this as suitable in view of Chun, who discloses the procedure for forming pigment particles dispersed in a matrix of ethylene methacrylic acid swelled with isoparaffin and in view of Bansal, who discloses Pigment-containing particles having a matrix formed of Nucrel resins to be suitable for cosmetic applications.  Please refer to MPEP 2144.07 regarding art-recognized suitability.  
It is noted that claim 31 requires the Fe-doped zinc titanate to be dispersed with a dispersant in a polymer matrix.  Landa (cited as the method of forming the instant pigment embedded, carrier swelled, polymer matrix) discloses that the metal oxide particles are dispersed in oil prior to addition to the isopar-swelled polymer.  Chun discloses that, in addition to the ISOPAR used to form the example composition, other carriers including hydrocarbon oils such as vegetable oil may be included (0016).  The examiner considers the limitation of instant claim 31 requiring the Fe-doped zinc titanate to be dispersed with a dispersant in a polymer matrix to read on embodiments of Chun wherein greater than one carrier is used to blend the polymeric matrix into a viscous paste that is subsequently mixed with the particulate pigments.  In this case, the vegetable oil (for example) would be considered the dispersant because it is similar to the dispersants used to form the instant invention, and the ISOPAR would be considered the liquid carrier.    
While Chun forms the polymer matrix paste containing the metal oxide particles directly into an ink formulation, one of skill would recognize that the polymeric matrix containing pigments could be processed into particles such as those used by Schlossman by cooling and pulverizing as disclosed in Chun’s preceding step at para 0035.  The resulting particles would be suitable for use in sunscreen compositions according to Schlossman.  
With regard to instant claim 33, vegetable oil has an HLB of 0.5 (Trouve: 0055).  
With regard to instant claim 34, as noted above, Chun discloses a copolymer of ethylene and methacrylic acid (i.e. EMMA).  
Independent claim 45 is considered prima facie obvious for the same reason as claim 24 and 31 in combination.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takasuka et al (JPH11166173; publication date: 06/22/1999; citing the English Machine Translation; both cited in the IDS filed on 04/18/2019), Jang et al (Bull. Korean Chem. Soc. Vol 30, No. 12, pages 3021-3024; publication year: 2009; of record), Schlossman et al. (US 2009/0258072; publication date: 10/15/2019; of record), Schlossman et al. (US 20090148481; publication date: 06/11/2009; of record), Katsuyama et al. (US 6,171,580; issue date: 01/09/2001), Bansal (US 2013/0125910; publication date: 05/23/2019; of record), and Chun et al. (US 2014/0342279; publication date: 11/20/2014; of record), as evidenced by Trouve (US 2002/0045694; publication date: 04/18/2002; of record) as applied to claims 24-31 and 33-45 above, and further in view of Rathschlag et al. (US 2013/0264523; publication date: 10/23/2013; of record).  

The combined teachings of Takasuka, Jang, Schlossman ‘072, Schlossman ‘481, Katsuyama, Bansal, and Chun are set forth above.  None of these references disclose that the polymer matrix is in the form of polymer matrix flakes.  
With regard to the limitation that the matrix be in the form of flakes, the examiner considers this to read on any particle that is not perfectly spherical, as the term “flake” is not formally defined in the specification.  The examiner notes that in Chun, the polymer matrix was formed by substantially the same method used to form the instant swelled polymer flakes, as set forth above.  Chun discloses EAA polymer particles that are swelled with a carrier and have pigment particles dispersed throughout, but does not expressly state that the polymer matrix forms flakes having pigment embedded therein. 
Rathschlag, in the art of polymer particles having pigments attached thereto (see para 0026, which discloses a flake form polymer pigment support and that the pigments may be metal oxides) discloses that the polymers, including thermoplastic polymers such as EAA (para 0059) may take the shape of flakes (para 0026) and can be adjusted to have the desired particle shape (para 0061).  
The examiner does not consider the limitation of instant claim 32 requiring the polymer matrix to be in the form of flakes to patentably define over the prior art because this shape was known to be suitable as a support material for pigment particles.  See MPEP 2144.07.  
With regard to the language recited in instant claim 32 requiring “wherein each flake of said polymer matrix flakes has a flake length (Lf), a flake width (Wf), and a flake thickness (Tf), said polymer matrix flakes having a dimensionless flake aspect ratio (Rf) defined by: Rf = (Lf-Wf)/(Tf)2, wherein, with respect to a representative group of at least ten polymer matrix flakes, an average Rf is at least 5”, the examiner notes that the indefiniteness rejection over the phrase “with respect to a representative group of at least ten flakes” has been withdrawn.  The dimensions of the flake required by instant claim 32 are not a patentable distinction over the prior art because the “flake” shape is taught in the prior art.  All particle dimensions falling within the scope of flake are considered obvious, absent criticality of the claimed dimensions.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 04/03/2022, have been fully considered but they are not persuasive.

On page 6, Applicant argues that Jang does not disclose the limitation “the Fe-doped zinc titanate crystals forming discrete nanoparticles’ or the limitation “at least 50% of a total number of said discrete nanoparticles have at least one dimension of up to 250 nm” for reasons already of record.  
The examiner maintains the obviousness conclusion for reasons discussed in the previous Office actions. 

On page 6, Applicant cites the second declaration of Sagi Abramovich as providing experimental evidence that the combination of references cited by the examiner does not produce discrete nanoparticles of Fe-doped zinc titanate as recited in claims 24 and 45, let alone in the size range recited in these claims.  Applicant cites the declaration as showing that the material obtained by the process of Takasuka did not consist of discrete nanoparticles but rather aggregated particles and that the attempt to disperse this matter in agar per Schlossman resulted in an aggregate of even larger size and that spray-drying as reported in Schlossman would not have helped reduce the particle size.  On page 7, Applicant argues that therefore the combination of Takasuka and Schlossman does not lead to what is recited in the present independent claims.  
Please refer to the examiner’s full response to the declaration below where each of these arguments is addressed.  

Response to Declaration:
The declaration presents the results of several experiments intended to demonstrate that Takasuka and Schlossman do not result in discrete particles in the size range recited in claim 24.  

On pages 2-4 Declarant presents data showing that one method of preparing TiZn2O4 particles having 0.1 mol Fe per mol Ti allegedly results in a powder that is aggregated.  The TiZn2O4 particles are formed by combining chloride salts of titanium, zinc, and iron in water followed by heating then addition of ammonium hydroxide.  Cooling of this solution yielded a milky solution, which was centrifuged and an off-white powder was recovered.  The dry powder was then calcinated by placing it in a ceramic oven and heating to up to 500ºC over 20 min followed by maintaining the temperature at 500ºC for 1 hour.  The powder was then allowed to cool to room temperature.  Declarant provides a photograph of the powder and characterizes the powder as aggregated, not dispersed.  Declarant states that these findings are in agreement with Takasuka who report obtaining a “powder”.  
Declarant appears to be arguing that the size of the primary particles produced by Takasuka’s method cannot be reduced to the size recited in the instant claims.  As an initial matter, the English translation of Takasuka states the following on pages 4-5:
[0011]
(2) Method for producing the ultraviolet absorber of the present invention
The ultraviolet absorber of the present invention can be produced by a method for producing a conventional composite metal oxide. Examples of such methods can include solid phase methods, such as a method of mixing various metal hydroxides, carbonates, organic acid salts, and organic metal esters and sintering them, or a method of admixing one or more element other than A and B into a prefabricated spinel‐type compound and sintering; liquid phase methods such as mixing one or more of the above and a solution of various metal chlorides, nitrates, organic acid salts, organic metal esters and alkalis or acids, and reacting in a water or alcohol solution. Further, examples of the liquid phase method can include an open system in which the reaction is carried out in a beaker or the like and a closed system in which the reaction is carried out in an autoclave. Of these, the liquid phase method is most preferable, and the liquid phase method in a closed system is more preferable. This is due to such shortcomings as follows, in the solid‐phase method, the particle size of the raw material greatly affects the particle size of the final product, and the quality of the final product may vary depending on the method of mixing the raw materials, etc. To give a concrete example of the liquid phase method in this closed system, an aqueous solution of a water‐soluble salt such as chloride of A, an aqueous solution of a water‐soluble salt such as chloride of B, and a water solution of alkaline ions or acid are prepared, mixing these three in an autoclave, reacting them, and drying the resulting precipitate. In the case when metal atoms other than A and B are included, there is a method where an aqueous solution of soluble salt such as chloride of A, an aqueous solution of water‐soluble salt such as chloride of B, an aqueous solution of water soluble salt such as chloride of one or more elements other than A and B, and an aqueous solution of alkaline ions or acid are prepared, these four are mixed in an autoclave, reacted, and the resulting precipitate is dried. As for the autoclave conditions, the mixing method, reaction temperature, pressure, aging time and the like are appropriately selected depending on the target composite metallic acid or substance.
[0012]
In the method for producing an ultraviolet absorber of the present invention, the precipitate obtained by the liquid phase method can be used as it is as an ultraviolet absorber, but it can also be sintered. The sintering is carried out to increase the crystallinity of the composite metal oxide which is a precipitate, and is carried out to increase the stability against acids and alkalis. The sintering temperature varies depending on the constituent components of the composite metal oxide, but is generally 300 ° C or higher, and is set at a temperature at which desired crystallinity is achieved.  (Emphasis added.)

It is clear from the foregoing excerpt that the step of heating to a high temperature (translated in this version as “sintering” and referred to by Declarant and Applicant as “calcinating”) is optional.  Were one of ordinary skill, having wanted to form primary particles of size in the range of less than 100 nm, to have found that sintering or calcinating formed particles that were too large, the artisan of ordinary skill would not have performed the optional sintering (or calcinating) step disclosed by Takasuka.  For this reason, Declarant’s arguments fail to establish that all methods known in the art are incapable of producing primary particles having size recited in the instant claims.  
Finally, as explained in the rejection supra, in addition to having the choice not to expose the precipitated primary particles disclosed by Takasuka, the skilled artisan would have been aware that sintering/calcinating at a high temperature would have caused agglomeration and would have therefore would have known to test temperatures of sinter or calcinate for agglomeration and/or break up any large agglomerates using conventional milling methods.  

On pages 5-6, Declarant presents an image of a dispersion containing the calcinated particles formed in the experiment described on pages 2-4 in water.  Fig 2 is described as showing a 25 micron aggregate present in the aqueous dispersion.  On pages 6-7, Declarant describes a high speed homogenization of the aqueous dispersion containing the calcinated particles formed in the protocol described on pages 2-4.  Figure 3 is described as showing a large aggregate that remained after high-speed homogenization.  On pages 7-8, Declarant describes combining the particles formed as described on pages 2-4, after high-speed homogenization, with agar according to Schlossman’s method.  Figure 4 shows an image of the agar solution containing the particles and is characterized as showing aggregates and not achieving proper dispersion of the metal oxide particles.  Figure 5 depicts the agar/particle mixture after drying as imaged by HR-SEM.  The dried agar/particle mixture is described as containing large clumps and no distinct particles.  On pages 9-10, Declarant describes a publication by Lintingre et al as describing the process of spray drying.
The examiner does not consider the experiments reported in figures 3-5 to be relevant to the rationale underlying the obviousness conclusion.  As explained above, one having ordinary skill in the art, being motivated to form particles having diameter in the lower nanometer range, would have avoided any process such as the sintering disclosed by Takasuka because this process was known to form large particles.
Although the further manipulations of the calcinated particles described in the declaration do not result in any reduction of particle size, the protocols Declarant is replicating were not intended to do so by the inventors in the prior art.  Specifically, in the cited prior art, Schlossman’s dispersion step, agar coating step, and high speed homogenization step were not intended to break agglomerates of metal oxide particles formed by sintering/calcinating into smaller primary particles.  The rejection above cites several prior art publications to establish that one having ordinary skill in the art would have had reasonable expectation of success in achieving the claimed particle size via various techniques.  
  Although high-speed homogenization may not reduce the particle size of sintered particles, as explained above, one having ordinary skill in the art would have known not to sinter the particles, or to control the temperature of the sintering step, and/or to break up the aggregates using conventional methods such as milling if the objective had been to create particles having size in the nanometer range.  As maintained in the rejection, one of ordinary skill in the art would have been capable of forming nanoscale particles by any well-established technique in the art.  The existence of such having been abundant in the art of particles for absorbing ultraviolet light as of the effective filing date, as stated previously on page 15 of the Office action mailed 06/05/2020:  In a search for the concepts “milling” “particle size”, and “conventional” or “well-known” nearly 3,000 patents and pre-grant publications are found. For example, the following documents are cited as disclosing milling particles to control their size to be well-known, routine, and conventional: US20160346176, US20160095805, US20150313814, US20090148481 (also by Schlossman), US7078023, US6384284 etc, each of record.  The fact that Schlossman ‘072 does not describe any method to form primary particles having the requisite size provides further evidence that such would have been readily obtainable by the artisan of ordinary skill and the skilled artisan would not have required any further instruction.  
The examiner also points out that the purpose of Schlossman’s ‘072 agar coating is to bind together the particles in aggregates that will not pass through the skin due to their size while retaining within the aggregates metal oxide particles having a much smaller size controlled to absorb UV light.  One would have expected large aggregates to from as demonstrated in the declaration when nano-scale metal oxide primary particles are intentionally aggregated together as taught by Schlossman ‘072.  
The examiner does not find the arguments regarding the effects of spray drying to be relevant to the rationale underlying the conclusion that it would have been obvious to form Fe-doped TiZn2O4 of Takasuka/Jang into particles having diameter within in the range recited in the instant claims.  Schlossman discloses spray-drying as a method to dry the agar aggregates containing the much smaller metal oxide particles.  It is unclear how spray-drying agar-bound aggregates would alter the size of the primary particles contained therein and nowhere does the obviousness rejection suggest doing so.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-30 and 35-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-20 of copending Application No. 17828084.  

Inter alia, the claims of the ‘084 application embrace an article coated with a UV-protective composition having a plurality of inorganic UV protective nanoparticles formed from Zn2Ti(1-x)FexO4, wherein x is between 0.25 and 5, having the claimed particle size dispersed in a dispersant that are identical to those listed in the instant claims.  
With regard to the amount of UV nanoparticles required by instant claim 28, the examiner considers it merely a matter of routine to optimize the UV absorption effect by optimizing concentration of this agent. 
With regard to the intended uses required by the instant claims, the examiner does not consider these limitations to place any further structural requirements on the claimed composition. 
With regard to the critical wavelength, as noted above the examiner considers it prima facie obvious to optimize the absorption of the particles in order to absorb harmful UV rays in the UVA and UVB ranges because these are the wavelengths that reach the earth’s surface. 
This is a provisional nonstatutory double patenting rejection.

Claims 31, 33, 34 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-20 of copending Application No. 17828084 as applied to claims 24-30 and 35-44 above, and further in view of Schlossman et al. (US 2009/0258072; publication date: 10/15/2019; of record), Bansal (US 2013/0125910; publication date: 05/23/2019; of record), Chun et al. (US 2014/0342279; publication date: 11/20/2014; of record), as evidenced by Trouve (US 2002/0045694; publication date: 04/18/2002; of record).  

The relevant limitations of the ‘084 application are set forth above.  The ‘084 claims are silent with respect to the nanoparticles of Fe-doped zinc titanate crystals being dispersed with a dispersant in a polymer matrix, the polymer matrix comprising a thermoplastic polymer swelled with a liquid carrier.  
Schlossman discloses that metal oxide sunscreen particles having diameter in the range of low hundreds to tens of nanometers can be agglomerated into aggregates using a polymeric matrix to form clusters of metal oxide particles that retain their transparency in the visible range but do not penetrate the skin (abstract; 0003 discloses nm sized particles are transparent in the visible range but may penetrate skin posing health risks; 0004, 0014, and 0015 disclose the agglomerates in a matrix and 0031 discloses example particles formed using an agar (i.e. polysaccharide) matrix).  While agar is a thermoplastic polymer, Schlossman does not disclose that the polymer is swelled with a liquid carrier.  
Bansal discloses that cosmetic pigments, including metal oxide pigments (0039), can be dispersed within polymer matrix particles (0042) and that useful polymers for this include ethylene acrylic acid or methacrylic acid copolymers such as the Nucrel resins from DuPont (indicated at page 48 of the instant specification to be the preferred source of EAA, EMMA and EVA polymers; 0043).  
It would have been prima facie obvious to agglomerate the particles of the ‘085 application into a larger matrix particle formed from a thermoplastic polymer resin such as the agar disclosed by Schlossman or the thermoplastic polymers such as EAA disclosed by Bansal.  One of skill would have been motivated to do so in order to create a visibly transparent sunscreen that would not penetrate the skin.  The skilled Artisan would have had a reasonable expectation of success because methods of doing so were known in the art (e.g. Schlossman or Bansal).
None of the ‘084 claims, Schlossman, and Bansal disclose that the thermoplastic polymer is swelled with a liquid carrier, nor do these references disclose nanoparticles dispersed with a dispersant in a polymer matrix.  
The instant specification cites Landa (WO2017/013633; cited in the IDS filed on 04/18/2019) as disclosing the method of forming the polymer matrix flakes containing zinc titanate (see page 48 of the instant specification, example 8, which indicates that Landa’s example 3 describes a method to blend the instant polymer matrix with nanoparticles and further process the mixture to obtain polymer embedded particles).  In examples 3 and 4, Landa discloses the following: 
Example 3 : Preparation of swelled polymer matrix macroparticles

25g of Nucrel® 699 polymer beads (copolymer of ethylene and methacrylic acid, having a melting point of 94°C, a softening point of 65°C, and having been found swellable according to Example 2) were added to 75g Isopar™ L (high purity synthetic isoparaffin fluid) to provide a suspension of polymer beads in oil. The suspension was placed in the double planetary mixer and heated to a temperature of about 100°C with a hot water bath circulator, and mixed for about 4 hours, until a homogeneous soft white paste of oil swelled polymer was obtained. The paste was then allowed to cool for about 12 hours at room temperature, with constant mixing. The resulting paste was further processed as described in Example 4.

Example 4: Preparation of composition comprising swelled polymer matrix macroparticles and nanoparticles UV-protective agent

4 weight portions of the swelled polymer matrix, prepared as described in Example 3 (consisting of Nucrel® 699 and Isopar™ L) were mixed with 1 weight portion of the inorganic nanoparticles of UV-protective agent prepared as described in Example 1, the nanoparticles being oil-dispersed with a dispersant. 50-100 g Isopar™ L were added to the mixture of swelled polymer matrix and inorganic nanoparticles to give a final weight of 200g.

200 g of the resulting mixture were placed in a Zirconia pot, 2,500g of Zirconia 3/32" diameter beads were added to the pot, and the pot was placed in the grinding mill.

The temperature of the pot was maintained at 25°C while the grinding mill was set to mill the contents of the pot at 700 rpm for 12 hours resulting in a composition according to the teachings herein comprising inorganic nanoparticles of UV-protective agent dispersed and embedded in the swelled polymer matrix macroparticles.

Chun, in the art of inks formed from metal oxide pigments, solves the problem of dispersing metal oxide particles in a polymeric matrix as follows:
Ethylene-based polymeric resin (Nucrel 960, which is an ethylene methacrylic acid copolymer) is suspended in ISOPAR (i.e. isoparaffin) and brought to the melting temperature of the resin under stirring until a homogeneous viscous mixture is formed.  This is cooled to form a white solid which is then pulverized into a powder.  This powder contains the isopar-swelled polymer, Nucrel 960.  The powder is subsequently blended with pigment powder to form a uniform mixture, then melted with constant stirring to form a metallic (i.e. pigment) polymer melt.  Additional ISOPAR is introduced and stirring with heat was continued until a homogeneous mixture was obtained.  Thus, Chun discloses that isoparaffin-swelled ethylene/methacrylic acid polymers may be used as thermoplastic matrices for pigment particles.  
It would have been prima facie obvious to use ethylene methacrylic acid swelled with isoparaffin as the matrix for the agglomerate disclosed by Schlossman because one of ordinary skill in the art would have recognized this as suitable in view of Chun, who discloses the procedure for forming pigment particles dispersed in a matrix of ethylene methacrylic acid swelled with isoparaffin and in view of Bansal, who discloses Pigment-containing particles having a matrix formed of Nucrel resins to be suitable for cosmetic applications.  Please refer to MPEP 2144.07 regarding art-recognized suitability.  
It is noted that claim 31 requires the Fe-doped zinc titanate to be dispersed with a dispersant in a polymer matrix.  Landa (cited as the method of forming the instant pigment embedded, carrier swelled, polymer matrix) discloses that the metal oxide particles are dispersed in oil prior to addition to the isopar-swelled polymer.  Chun discloses that, in addition to the ISOPAR used to form the example composition, other carriers including hydrocarbon oils such as vegetable oil may be included (0016).  The examiner considers the limitation of instant claim 31 requiring the Fe-doped zinc titanate to be dispersed with a dispersant in a polymer matrix to read on embodiments of Chun wherein greater than one carrier is used to blend the polymeric matrix into a viscous paste that is subsequently mixed with the particulate pigments.  In this case, the vegetable oil (for example) would be considered the dispersant because it is similar to the dispersants used to form the instant invention, and the ISOPAR would be considered the liquid carrier.    
While Chun forms the polymer matrix paste containing the metal oxide particles directly into an ink formulation, one of skill would recognize that the polymeric matrix containing pigments could be processed into particles such as those used by Schlossman by cooling and pulverizing as disclosed in Chun’s preceding step at para 0035.  The resulting particles would be suitable for use in sunscreen compositions according to Schlossman.  
With regard to instant claim 33, vegetable oil has an HLB of 0.5 (Trouve: 0055).  
With regard to instant claim 34, as noted above, Chun discloses a copolymer of ethylene and methacrylic acid (i.e. EMMA).  
Independent claim 45 is considered prima facie obvious for the same reason as claim 24 and 31 in combination.  
This is a provisional nonstatutory double patenting rejection.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-20 of copending Application No. 17828084, Schlossman et al. (US 2009/0258072; publication date: 10/15/2019; of record), Bansal (US 2013/0125910; publication date: 05/23/2019; of record), Chun et al. (US 2014/0342279; publication date: 11/20/2014; of record), as evidenced by Trouve (US 2002/0045694; publication date: 04/18/2002; of record) as applied to claims 24-31 and 33-45 above, and further in view of Rathschlag et al. (US 2013/0264523; publication date: 10/23/2013; of record).  

The limitations of the ‘084 application and the combined teachings of Schlossman ‘072, Bansal, and Chun are set forth above.  None of these references disclose that the polymer matrix is in the form of polymer matrix flakes.  
With regard to the limitation that the matrix be in the form of flakes, the examiner considers this to read on any particle that is not perfectly spherical, as the term “flake” is not formally defined in the specification.  The examiner notes that in Chun, the polymer matrix was formed by substantially the same method used to form the instant swelled polymer flakes, as set forth above.  Chun discloses EAA polymer particles that are swelled with a carrier and have pigment particles dispersed throughout, but does not expressly state that the polymer matrix forms flakes having pigment embedded therein. 
Rathschlag, in the art of polymer particles having pigments attached thereto (see para 0026, which discloses a flake form polymer pigment support and that the pigments may be metal oxides) discloses that the polymers, including thermoplastic polymers such as EAA (para 0059) may take the shape of flakes (para 0026) and can be adjusted to have the desired particle shape (para 0061).  
The examiner does not consider the limitation of instant claim 32 requiring the polymer matrix to be in the form of flakes to patentably define over the prior art because this shape was known to be suitable as a support material for pigment particles.  See MPEP 2144.07.  
With regard to the language recited in instant claim 32 requiring “wherein each flake of said polymer matrix flakes has a flake length (Lf), a flake width (Wf), and a flake thickness (Tf), said polymer matrix flakes having a dimensionless flake aspect ratio (Rf) defined by: Rf = (Lf-Wf)/(Tf)2, wherein, with respect to a representative group of at least ten polymer matrix flakes, an average Rf is at least 5”, the examiner notes that the indefiniteness rejection over the phrase “with respect to a representative group of at least ten flakes” has been withdrawn.  The dimensions of the flake required by instant claim 32 are not a patentable distinction over the prior art because the “flake” shape is taught in the prior art.  All particle dimensions falling within the scope of flake are considered obvious, absent criticality of the claimed dimensions.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.    
                                                                                                                                              
                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617